DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don Walker on 6/30/2021.

The application has been amended as follows: 
Claim 9, Line 11: “a power pack positioned longitudinally forward of the aftertreatment assembly” is amended to --a power pack positioned longitudinally forward of and directly adjacent to the aftertreatment assembly--


The following is an examiner’s statement of reasons for allowance: The limitations drawn to a power unit, aftertreatment unit, and evaporator in direct adjacency along an exhaust line in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
The closest art of record:
US Patent 7159400 in combination with US Publication 20170067372 (relied upon for location of the aftertreatment component) teaches a power unit forward of the after treatment unit and the aftertreatment unit directly adjacent the evaporator, but fails to disclose the power unit directly adjacent and forward of the aftertreament unit along the exhaust line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-15 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746